Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton.
Por entender que la Administración de Corrección no tiene la autoridad legal para concertar acuerdos con enti-dades gubernamentales de otras jurisdicciones para el traslado de convictos reclusos en instituciones del Estado Libre Asociado, confirmaríamos la decisión del Tribunal de Primera Instancia que dejó sin efecto el traslado de Plácido Serrano Vélez a una institución correccional en Estados *455Unidos. Por ende, disentimos de la opinión de este Tribunal.
I
Las funciones y facultades que autoriza la Ley Orgánica de la Administración de Corrección, Ley Núm. 116 de 22 de junio de 1974 (4 L.P.R.A. sec. 1101 et seq.), según enmendada, disponen exclusivamente la consecución de acuerdos interjurisdiccionales en ámbitos específicamente delimita-dos, como es la “custodia y supervisión de los liberados y probandos”, 4 L.P.R.A. sec. 1112(n), y la obtención de ayu-das federales o estatales para situaciones específicas, como el recibo de fondos y beneficios federales y el “intercambio de información”. 4 L.P.R.A. sec. 1113(u).
Contrario a lo que afirma la Opinión del Tribunal, un análisis de la Ley Orgánica de la Administración de Co-rrección revela claramente que la Asamblea Legislativa otorgó la facultad a dicha agencia para entrar en convenios con el gobierno federal y los de los estados solamente en un contexto muy limitado y en circunstancias expresamente descritas en el estatuto. Veamos.
En primer término, el Art. 5 de la Ley Núm. 116 (4 L.P.R.A. see. 1112), en su inciso (e), encomienda a la Administración de Corrección la determinación de aquellas ins-tituciones a las que habrá de ingresarse o trasladarse a los reclusos y la autoriza a “concertar acuerdos con entidades gubernamentales o privadas” a esos efectos. Dicho artículo autoriza a dicha agencia a:
(e) Determinar, conforme a la evaluación que haga el personal a cargo del tratamiento o especialistas, y la reglamentación que promulgue la Administración a estos efectos, las institucio-nes operadas por esta última o por cualquier otra entidad gu-bernamental o privada en que habrá de ser ingresada, o a las que habrá de ser trasladada, la clientela del sistema penal.
El Administrador podrá, asimismo, concertar acuerdos con *456entidades gubernamentales o privadas para el ingreso o tras-lado de la clientela como parte de los programas de rehabilita-ción mediante trabajo, estudio, tratamiento u otros medios que sean compatibles con la seguridad pública. (Enfasis suplido.)
La autorización de realizar tales convenios se repite en el inciso (o) de este mismo artículo, de forma más amplia. Allí se permite llegar a acuerdos con entidades públicas o privadas con el fin general de implantar las disposiciones de la Ley Orgánica de Corrección. El segundo párrafo de este inciso, añadido en 1994, especifica los servicios sus-ceptibles a acuerdos externos. Sin embargo, dicha disposi-ción de ningún modo autoriza convenios interjuris-diccionales. Este inciso dispone:
(o) Establecer acuerdos o convenios con agencias públicas o privadas que faciliten la [implantación] de las funciones enco-mendadas en este capítulo. Esta facultad incluirá la contrata-ción de servicios de custodia y alimentación de los confinados, así como la contratación de la construcción, administración y mantenimiento de las instituciones penales con agencias o com-pañías privadas. La Administración establecerá los criterios y requisitos de facilidades físicas, organización, operación, personal administrativo y de custodia, y otros que estas instituciones deberán cumplir para tener acceso a esta contratación y ser acreditadas como instituciones privadas de custodia. 4 L.P.R.A. sec. 1112(o).
De otro lado, la única disposición que autoriza a la Ad-ministración a realizar acuerdos con otras jurisdicciones es el inciso (n) de la mencionada ley. En dicho acápite se au-toriza a la Administración de Corrección a:
(n) Administrar acuerdos de reciprocidad con otras jurisdic-ciones para la custodia y supervisión de los liberados y probandos. (Énfasis suplido.)
Del anterior inciso se desprende claramente que los con-venios interjurisdiccionales autorizados por la citada Ley Núm. 116 se refieren únicamente a la “custodia y supervi-sión de los liberados y probandos”, no a la de convictos cumpliendo una condena ordinaria de reclusión. La razón *457es evidente: los liberados o probandos podrían querer tras-ladarse a otras jurisdicciones en el legítimo disfrute de su libertad, pero requerir, no obstante, cierto nivel de super-visión, sea para efectos de velar por que cumplan con las condiciones de su probatoria o, cuanto menos, que se noti-fique a las autoridades de su nueva residencia sobre sus antecedentes penales. La posibilidad de un cambio de resi-dencia voluntario hace necesaria la coordinación entre ju-risdicciones, especialmente si aún no se ha extinguido ple-namente la sentencia del convicto. Por ello, la disposición de la Ley Orgánica de la Administración de Corrección que permite tales convenios no hace más que reconocer y ava-lar la movilidad de los liberados y probandos.
La Ley Orgánica de la Administración de Corrección, sin embargo, no hace referencia a la facultad de la agencia de realizar convenios con otras jurisdicciones para el tras-lado de confinados. Estos, contrario a los liberados o pro-bandos, no tienen libertad de movimiento, por lo que un convenio que autorice o haga viable su traslado no es un mero acto de coordinación interjurisdiccional para afrontar una realidad extra judicial, sino la gestión de actos afirma-tivos que afectan los intereses libertarios, por atenuados que sean, de los reclusos.
Es una consabida norma de hermenéutica que los esta-tutos deben ser interpretados en su totalidad para así dar un significado armónico a cada una de sus partes. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las Leyes en Puerto Rico, San Juan, Pubs. J.T.S., 1987, págs. 315-318. También es regla interpretativa la que manda a presumir que el legislador no hace cosas fútiles, por lo que la inclusión expresa en un estatuto de una dis-posición particular, como es una función, facultad o potes-tad administrativa, sugiere la exclusión de aquellas dispo-siciones no mencionadas. Flamboyán Gardens v. Junta de Planificación, 103 D.P.R. 884, 888 (1975). Entendemos aplicable esta normativa al caso de autos.
*458La mención específica de las circunstancias en las que se autorizan los convenios con otras entidades de los go-biernos federal y estatales excluye, por implicación, otros tipos de acuerdo. La correcta hermenéutica lleva a suponer que, según las mencionadas disposiciones legales, la auto-rización para convenir pactos con la jurisdicción estatal y federal se otorgó para el caso específico que atañe a la “supervisión de liberados y probandos”. De haber querido el legislador hacerla extensiva a otras situaciones, así lo ha-bría dispuesto en la legislación original o en las enmiendas realizadas al inciso (e) en 1978, 1989 y 1994, y al inciso (o) en 1978 y 1994. Es una actuación judicial impropia añadir poderes a una agencia por medio de la extralimitación en la interpretación del estatuto. La lectura correcta de la Ley Núm. 116, supra, limita necesariamente la capacidad de la Administración de Corrección de entrar en acuerdos inter-jurisdiccionales a los casos dispuestos en el inciso (n). Por lo tanto, las “entidades gubernamentales o privadas” a las que se refieren los incisos (e) y (o) deben entenderse como instituciones del Estado Libre Asociado de Puerto Rico, no del continente.
Por otro lado, el Art. 6 de la Ley Núm. 116, supra, 4 L.P.R.A. sec. 1113, otorga ciertas facultades adicionales a la Administración de Corrección. También aquí se delega a dicha agencia la facultad de llegar a acuerdos con agencias de los gobiernos federales y estatales, pero nuevamente la circunscribe a situaciones y contextos determinados:
(u) Solicitar y obtener ayuda o asistencia en dinero, bienes o servicios del Gobierno de los Estados Unidos, los Estados Fede-rados, el Gobierno del Estado Libre Asociado de Puerto Rico, o cualquiera de sus agencias, corporaciones públicas o subdivisio-nes políticas, para los propósitos de este Capítulo, de conformi-dad con la legislación, reglamentación, acuerdo o contrato aplicable.
Se autoriza al Gobernador para designar al Administrador y a la Administración como el funcionario y la agencia que ten-drán a su cargo administrar cualquier programa federal que, *459por su naturaleza, propósito y alcance, esté relacionado con las funciones que se encomiendan a la Administración por este Capítulo. En esta capacidad, el Administrador deberá concertar y tramitar los convenios o acuerdos necesarios para realizar las gestiones para que el Estado Libre Asociado de Puerto Rico pueda recibir todos los fondos y beneficios federales para llevar a cabo dichos programas, así como concertar y tramitar conve-nios y acuerdos con los correspondientes organismos guberna-mentales de los Estados Federados y del Gobierno Federal, de-bidamente autorizados para ello, con respecto a intercambio de información sobre programas, estudios e investigaciones rela-cionados con los programas que lleve a cabo; siempre y cuando dichos convenios o acuerdos estén dentro del marco de sus fun-ciones y de las leyes del Estado Libre Asociado de Puerto Rico. (Énfasis suplido.) 4 L.P.R.A. sec. 1113(u).
Una lectura de este inciso lleva a la conclusión de que la autorización estatutaria de realizar convenios y acuerdos con el gobierno federal y el de los estados busca, exclusiva-mente, la mejor y más eficiente tramitación de recursos para utilizarse en las instituciones del Estado Libre Asociado.
La opinión del Tribunal interpreta la asistencia “en dinero, bienes y servicios del Gobierno de los Estados Unidos, [y] los Estados Federados” (énfasis suplido) como licencia para acordar el traslado de convictos reclusos a institucio-nes en el continente. La lectura conjunta del primer y se-gundo párrafo, no obstante, clarifica y circunscribe el ám-bito de dicha asistencia a “fondos y beneficios federales” y a “intercambio de información sobre programas, estudios e investigaciones relacionados con los programas que lleve a cabo”.
Si, además, tomamos en consideración que esta autori-zación a firmar convenios se limita a asuntos referentes a la supervisión de liberados y probandos, es evidente que la Administración de Corrección no tiene los poderes que le atribuye la opinión del Tribunal.
*460II
Finalmente, cabe destacar que, en materia tan delicada como el confinamiento y la rehabilitación de convictos, así como en los procesos de justicia criminal que anteceden a la convicción, debe observarse el mayor cuidado al definir y delimitar los poderes de las agencias estatales.
Las condiciones geográficas de la isla de Puerto Rico incrementan la gravedad del traslado de cualquier confi-nado, al dificultar todavía más su relación con su familia. El castigo es particularmente oneroso dada la condición social de la vasta mayoría de los confinados, cuyas familias no pueden costear visitas regulares al continente.
Ante este escenario, no podemos concurrir con la inter-pretación tan amplia que hace la opinión del Tribunal so-bre el alcance de los poderes delegados por la Asamblea Legislativa a la Administración de Corrección en lo refe-rente a los convenios para el traslado de confinados. Los principios de interpretación judicial, garantías de consis-tencia y mesura en nuestros dictámenes y del debido res-peto a las ramas políticas de gobierno, nos indican una dirección distinta. Por ello, como entendemos que la Admi-nistración de Corrección no tiene la facultad legal para trasladar confinados puertorriqueños al extranjero, disentimos.
— O —